Opinion
Per Curiam,
Relator appealed on May 6, 1955, from the order of the Court of Common Pleas of Greene County discharging a rule to show cause why a writ of habeas corpus should not issue.
On February 26, 1955, relator filed a petition for writ of habeas corpus and on the same day a rule to show cause was directed to issue. Answers were filed and after argument the rule was discharged on April 19, 1955. Relator was represented by counsel.
Relator had been found guilty of assault with intent to commit murder and of aggravated assault and battery; he was sentenced to pay the cost of prosecution and fine of $500 and to undergo imprisonment in the Greene County jail for a period of twelve months.
The allegations in the petition for writ of habeas corpus were the same as those presented to this Court on appeal from the judgment of sentence, which was *159affirmed in Com. v. Waychoff, 177 Pa. Superior Ct. 182, 110 A. 2d 780 (allocatur refused).
On September 23, 1955, relator presented a petition for Ms discharge to the Court of Quarter Sessions of Greene County, setting forth that he was insolvent and that he had been confined in jail for more than twelve months, the period for which he had been sentenced. An order was made forthwith discharging relator from confinement in the Greene County jail.
The present appeal came on for argument before this Court on November 17, 1955, at which time relator was no longer in the custody of or detained by respondent-sheriff. The proceeding has therefore become moot. Com. ex rel. Spader v. Burke, 171 Pa. Superior Ct. 289, 90 A. 2d 849; Com. ex rel. Maisels v. Baldi, 172 Pa. Superior Ct. 19, 92 A. 2d 257. Relator appeared and argued his own appeal.
Appeal is dismissed.